Citation Nr: 1028864	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  07-02 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1942 to 
December 1945.  The Veteran died in February 2001; the appellant 
is the Veteran's daughter and his widow's fiduciary, and has 
filed this appeal on her behalf.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, in which the RO denied the appellant's petition 
to reopen a previously denied claim for service connection for 
the cause of the Veteran's death, finding that no new and 
material evidence had been submitted.  The Board denied the claim 
in April 2009, and the appellant appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
February 2010, the claimant's representative and VA's Office of 
General Counsel filed a joint motion requesting that the Court 
vacate the Board's decision and remand the matter to the Board 
for further adjudication.  That same month, the Court granted the 
joint motion, vacated the Board's decision, and remanded the case 
to the Board for compliance with the terms of the joint motion. 

The appellant testified before a Veterans Law Judge at a hearing 
at the RO in October 2008.  A transcript of the hearing has been 
associated with the claims file.  The Veterans Law Judge who 
conducted the October 2008 hearing and signed the April 2009 
Board decision is no longer employed by the Board.  Thus, the 
appellant was given another opportunity to appear at a hearing.  
In March 2010, however, the appellant indicated that she did not 
desire another hearing.

The decision below addresses the appellant's petition to reopen 
the previously denied claim for service connection for the cause 
of the Veteran's death.  Consideration of the merits of the claim 
for service connection is deferred pending completion of the 
development sought in the remand that follows the decision.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  By a July 2005 decision, the Board denied the claim of 
entitlement to service connection for the cause of the Veteran's 
death.  

2.  Evidence associated with the claims file since the July 2005 
denial, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for the cause of the 
Veteran's death.


CONCLUSIONS OF LAW

1.  The Board's July 2005 decision that denied the claim of 
service connection for the cause of the Veteran's death is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 
(2009).

2.  Since the prior final denial, new and material evidence has 
been received; hence, the requirements to reopen the claim have 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence is 
submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, 
Title 38 Code of Federal Regulations, Section 3.156(a) defines 
"new" evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).

During the pendency of the claimant's appeal, VA revised 38 
C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-57 (Sept. 6, 2006).  The 
amended regulation became effective October 6, 2006.  The Board 
notes that none of the revisions, which relate to receipt of 
additional service department records, affects the pending claim.  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  
Here, as indicated above, the last final denial pertinent to the 
claim was the July 2005 Board decision.  Furthermore, for 
purposes of the "new and material" analysis, the credibility of 
the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).

In this case, the appellant asserts that the colon cancer that 
was a contributory cause of the Veteran's death was caused by 
exposure to ionizing radiation the Veteran experienced while 
stationed in Hiroshima at the end of World War II.  Specifically, 
the appellant contends that the Veteran told her that he "picked 
up the dead" after the atomic bomb detonated at Hiroshima in 
1945.  The appellant further contends that this in-service 
exposure to ionizing radiation led to the Veteran's colon cancer, 
which was identified on his death certificate as the cause of the 
end-stage respiratory failure that brought about his death.  As a 
result, the appellant contends that service connection for the 
cause of the Veteran's death is warranted.  

In April 2001, the Veteran's widow filed an application for 
entitlement to service connection for the cause of the Veteran's 
death.  That claim was considered and denied in a rating decision 
dated in May 2001.  The claimant appealed the decision to the 
Board, which denied the claim in July 2005.  The Veteran's widow 
did not appeal the Board's decision, and it became final.  See 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).  
Thereafter, in May 2006, the appellant sought to reopen the 
previously denied claim on behalf of the Veteran's widow.

Evidence of record in July 2005 included the Veteran's death 
certificate, which indicated that he died in February 2001 and 
that the immediate cause of his death was end-stage respiratory 
failure, which the Veteran had had for one year, due to or as a 
consequence of metastatic carcinoma of the colon, which he had 
had for five years.  Evidence on file at the time of the July 
2005 decision also showed that the Veteran was service connected 
for malaria, which was rated as noncompensably disabling at the 
time of his death, and had been treated for multiple physical and 
psychiatric disorders after separation from service.  The record 
further showed that service connection had been denied for these 
disorders, variously diagnosed and claimed in several unappealed 
VA decisions during his lifetime.  The record shows in particular 
that the Veteran had claimed service connection for colon cancer 
due to ionizing radiation, which claim the RO denied in an August 
1996 rating decision.  In that decision, the RO specifically 
found that the evidence did not support the Veteran's contention 
that he had been stationed in Japan or otherwise exposed to 
ionizing radiation during service.  Evidence of record at the 
time of the July 2005 decision also included assertions made by 
the Veteran's widow that the Veteran was exposed to radiation 
during his military service, and that his fatal colon cancer was 
related to such exposure.  In the July 2005 decision, the Board 
found that there was no evidence that the Veteran was exposed to 
radiation during service and that the malaria for which he was 
service connected did not contribute to his death. 

Evidence added to the record since the Board's July 2005 denial 
concerning the appellant's claim for service connection for the 
cause of the Veteran's death includes multiple statements from 
the appellant.  A review of the evidence added to the record 
since the RO's prior decision reflects that the appellant has 
stated on multiple occasions, including at her October 2008 
hearing, that the Veteran had told her he was stationed in 
Hiroshima, Japan, when the atomic bomb was dropped and "picked 
up the dead" as part of his duties there.  

In that connection, the Board notes that the parties to the 
appeal, in the February 2010 joint motion, agreed that the 
statements made by the appellant constitute new and material 
evidence.  This conclusion was reached because, although the 
content of the appellant's statements was the same as statements 
made by the Veteran's widow prior to the July 2005 Board denial, 
the statements made specifically by the appellant were not 
previously before the Board and are thus new evidence.  The 
parties to the joint motion also concluded that the statements 
raised a reasonable possibility of substantiating the claim.  
This was found to be the case because the Board had concluded in 
2005 that the evidence did not show the Veteran's in-service 
involvement in a radiation-risk activity.  As such, and as 
directed in the joint motion, the Board thus finds that the 
evidence, in the form of statements from the appellant concerning 
the Veteran's reported presence in Hiroshima is "new" in the 
sense that it was not previously considered by agency decision 
makers.  In accordance with the February 2010 joint motion, the 
Board also finds that the newly submitted evidence is not 
cumulative or duplicative of evidence previously considered and 
is thus "material" for purposes of reopening the appellant's 
claim.  

In this regard, the Board notes that, at the time of the July 
2005 rating decision, the Board denied the claim for service 
connection for the cause of the Veteran's death because there was 
no evidence to substantiate the claim made by the Veteran's widow 
that the Veteran had been exposed to ionizing radiation while on 
active duty.  Newly submitted evidence, however, reflects that 
the appellant has stated that she also recalls being told by the 
Veteran that he was exposed to ionizing radiation while he was 
stationed at Hiroshima in 1945 during and after the detonation of 
the atomic bomb.  Because it provides evidence that the Veteran 
may have been exposed to ionizing radiation during service, and 
because the credibility of the appellant's statements is presumed 
under Justus, supra, this evidence adds to the record in a way 
that it should be considered new and material.  


ORDER

New and material evidence to reopen a claim of service connection 
for the cause of the Veteran's death has been received; to this 
limited extent, the appeal is granted.




REMAND

In light of the Board's conclusion that the appellant's claim for 
service connection for the cause of the Veteran's death is 
reopened, the claim must be considered on a de novo basis.  The 
Board finds that additional evidentiary development is necessary 
before a decision can be reached on the merits of the appellant's 
claim.  

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).  A surviving spouse of a qualifying Veteran 
who died as a result of a service-connected disability is 
entitled to receive dependency and indemnity compensation (DIC).  
38 U.S.C.A. § 1310 (West 2002 & Supp. 2010); 38 C.F.R. § 3.312 
(2009).

As an initial matter, the Board again notes the enactment of the 
VCAA in November 2000.  During the pendency of the current 
appeal, the Court issued a decision regarding the general notice 
requirements for DIC claims under the VCAA.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  In Hupp, the Court held that 
proper VCAA notice for DIC claims must include:  (1) a statement 
of the conditions, if any, for which a Veteran was service 
connected at the time of his or her death; (2) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a previously service connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id. at 352-53.

In June 2006, the appellant was sent a VCAA notice letter in 
response to her application for benefits.  However, the letter 
did not comply with the notice elements set forth in Hupp.  
Accordingly, a remand is required so that the appellant may be 
sent a proper VCAA letter informing her of the information and 
evidence necessary to substantiate her DIC claim in compliance 
with Hupp.

In regards to the appellant's theory of the case, she now 
contends, in part, that the Veteran's service-connected malaria 
contributed to his death.  Alternatively, she claims that the 
Veteran was exposed to radiation from an atomic bomb while 
serving in the Pacific Theater-specifically, at Hiroshima-
during World War II, which resulted in his fatal colon cancer.  
(The Board notes that the Veteran had previously reported in a 
March 1996 statement that he had been in Nagasaki, Japan.)  As 
such, the appellant argues that service connection for the 
Veteran's death is warranted.  At the time of Veteran's death, 
service connection was in effect only for malaria, which had been 
rated noncompensably disabling since July 1950. 

To establish service connection for the cause of a Veteran's 
death, the evidence must show that a disability that was incurred 
in or aggravated by active service, or that was proximately due 
to or the result of a service-connected condition, was either a 
principal or contributory cause of death.  38 U.S.C.A. §§ 1110, 
1310; 38 C.F.R. §§ 3.303, 3.312(a).  For a service-connected 
disability to be the principal cause of death, it must singularly 
or jointly with some other condition be the immediate or 
underlying cause of death, or be etiologically related thereto.  
38 C.F.R. § 3.312(b).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).

Service connection for conditions claimed to be due to exposure 
to ionizing radiation in service can be established in any of 
three different ways.  See Hilkert v. West, 12 Vet. App. 145 
(1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000); McGuire v. West, 11 
Vet. App. 274, 277 (1998); Hardin v. West, 11 Vet. App. 74, 77 
(1998); Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases 
that are presumptively service connected in "radiation-exposed 
Veterans" under 38 U.S.C.A. § 1112(c) (West 2002) and 38 C.F.R. 
§ 3.309(d) (2009).  Second, service connection can be established 
under 38 C.F.R. § 3.303(d) (2009) with the assistance of the 
procedural advantages prescribed in 38 C.F.R. § 3.311 (2009), if 
the condition at issue is a radiogenic disease.  Third, direct 
service connection can be established under 38 C.F.R. § 3.303(d) 
by showing that the disease was incurred during or aggravated by 
service without regard to the statutory presumptions.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, 
VA must not only determine whether a Veteran has a disability 
recognized by VA as being etiologically related to exposure to 
ionizing radiation, but must also determine whether the 
disability is otherwise the result of in-service exposure.  In 
other words, the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof of 
actual direct causation of disease by in-service exposure.

Diseases presumptively service connected for radiation-exposed 
Veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d)(2) are:  leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, cancer of 
the stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is indicated), 
cancer of the salivary glands, cancer of the urinary tract, 
bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the 
brain, cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a Veteran who, while serving on active duty or on 
active duty for training or inactive duty training, participated 
in a "radiation-risk activity."  A "radiation-risk activity" 
is defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on July 
1, 1946; internment as a prisoner of war (or service on active 
duty in Japan immediately following such internment) during World 
War II that resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupational 
forces in Hiroshima or Nagasaki during the period from August 6, 
1945, through July 1, 1946.  See 38 C.F.R. § 3.309(b)(i), (ii).  
Radiation-risk activities also include certain service at gaseous 
diffusion plants in Paducah, Kentucky; Portsmouth, Ohio; an area 
identified as K25 at Oak Ridge, Tennessee; certain service on 
Amchitka Island, Alaska; or service, if performed as an employee 
of the Department of Energy, that would qualify the claimant for 
inclusion as a member of the Special Exposure Cohort under 
Section 3621(14) of the Energy Employees Occupational Illness 
Compensation Program Act of 2000.  Id.

In this case, the appellant is claiming entitlement to service 
connection for the cause of the Veteran's death from colon 
cancer, which she alleges is due to radiation exposure that the 
Veteran claimed to have experienced during active service.  Upon 
examination of the medical evidence, the Board concedes that the 
Veteran's colon cancer is presumptively a radiogenic disease as 
identified in 38 C.F.R. §3.309(d)(2) and § 3.311.  Although the 
Veteran's available service treatment records contain no 
documentation or diagnosis of colon cancer, relevant post-service 
medical evidence of record documents that the Veteran was 
diagnosed as early as October 1993 with carcinoma of the colon, 
which was treated with multiple surgeries.  As reported on the 
Veteran's death certificate, he died in February 2001, and the 
immediate cause of his death was end-stage respiratory failure 
due to or as a consequence of metastatic carcinoma of the colon.

Other than the Veteran's statements and those of his widow and 
daughter, there is no evidence that the Veteran participated in a 
"radiation-risk activity" in service as identified in 38 C.F.R. 
§ 3.309(d)(3).  The Veteran's Record and Report of Honorable 
Discharge shows that he served only in New Guinea; that document 
fails to reflect that the Veteran served in Japan.  Moreover, in 
a July 1950 statement from the Veteran's private treating 
physician, the Veteran is noted to have related to the doctor 
that his foreign service included Australia, New Guinea, and 
Luzon in the Philippines.  No mention, however, was made of any 
specific assignment or station in Japan, but there was a mention 
of the war theater in the Pacific.  This statement was recorded 
less than five years following the Veteran's military discharge.  
The Board further notes that the Veteran's claims to his family 
members appear inconsistent, as he contended before his death 
that he was stationed at Nagasaki, Japan, while his daughter has 
stated that the Veteran claimed to have been stationed at 
Hiroshima.  In order to assist the appellant, further evidentiary 
development on these matters is required.

In view of the foregoing, the case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following action:

1.  The appellant and her representative 
must be sent a VCAA letter that complies 
with Hupp, supra.  The letter should also 
address the claim that service-connected 
malaria caused or contributed to the 
Veteran's death.  The appellant should be 
given opportunity to respond.  Among other 
things, the appellant and her 
representative must asked to identify all 
in-service exposure to ionizing radiation 
the Veteran experienced, whether at 
Nagasaki, Hiroshima, or elsewhere.  If it 
is contended that exposure occurred other 
than as part of an occupation force at 
Nagasaki or Hiroshima, the appellant 
should be asked to fill out an Exposure to 
Radiation Questionnaire.  

2.  The AOJ should further investigate the 
claim of the Veteran's service as a member 
of an occupation force in Japan after 
August 6, 1945.  The Veteran's personnel 
records, his unit's history, and any other 
source that may identify the Veteran or 
his unit as having participated in the 
occupation of those areas after August 6, 
1945, should be investigated.  If 
necessary based on the appellant's 
responses to an Exposure to Radiation 
Questionnaire, the AOJ should request any 
available records concerning the Veteran's 
in-service exposure to radiation from 
other activities (other than as a member 
of an occupation force at Nagasaki or 
Hiroshima).  If a claim of exposure other 
than as a member of an occupation force in 
Nagasaki or Hiroshima is made, the 
provisions of 38 C.F.R. § 3.311 should be 
followed.  

3.  After completing the requested actions 
and any additional notification and/or 
development deemed warranted, the claim on 
appeal must be re-adjudicated in light of 
all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal is not granted, the appellant and 
her representative must be furnished a 
supplemental statement of the case and 
afforded the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & 
Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


